In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered September 14, 1971, which dismissed the complaint, the third-party complaint and the fourth-party complaint, upon the trial court’s decision at the close of a jury trial. Judgment reversed, on the law, and new trial granted as to all the parties, with costs to appellants to abide the event. The appeal did not present questions of fact. There were issues of fact as to contributory negligence to be decided by the jury. The complaint should not have been dismissed as a matter of law. Gulotta, P. J., Hopkins, Martuscello, Shapiro and Munder, JJ., concur.